The plaintiffs in error, Joe Farrar and Hugh McClure, were convicted at the January, 1917, term of the county court of Canadian county on a charge of conveying intoxicating liquor from one place in said county to another place therein, and their punishment fixed at a fine of $500 each and imprisonment in the county jail for a period of six months each. Upon careful examination of the record we find no fundamental error prejudicial to the substantial rights of the plaintiffs in error. The judgment of the trial court is therefore affirmed.